TROVER, Plea, not guilty; and verdict in favour of the pjajntiff for 33 dollars. New trial granted on the plaintiff’s motion. On the second trial, verdict and judgment in favour of the plaintiff for 1,750 dollars. The defendant sued out a writ of error; and the only error assigned was, that the new trial ought not to have been granted. '
The Court said that they must presume, a.s the contrary was not shown by the record, that,there was a sufficient ground for the new trial.
Judgment affirmed, with 3 per cent, damages and costs»